JUSTICE WOMBACHER delivered the opinion of the court: In February of 1987 the defendant, Michael Allen Nolte, pled guilty to two counts of burglary. While awaiting sentencing the defendant escaped from prison. The defendant was subsequently captured and charged with escape (Ill. Rev. Stat. 1985, ch. 38, par. 31— 6(a)). At a joint sentencing hearing the defendant was admonished that the maximum penalty he could receive for the escape offense was seven years’ imprisonment. The trial judge failed to inform him of the possibility of a consecutive term of imprisonment. The defendant subsequently pled guilty to the charge of escape and was sentenced to a determinate term of seven years’ imprisonment to be served consecutively to his two burglary convictions. The defendant’s motion to withdraw the plea was denied and this appeal ensued. The defendant asserts that the consecutive term of imprisonment was unavailable as a sentencing alternative because the trial judge failed to inform him of the possibility of a consecutive sentence.  Supreme Court Rule 402 requires that the trial court advise the defendant of the potential for a consecutive sentence. 107 Ill. 2d R. 402. Rule 402 is the embodiment of constitutional and statutory standards for trial court procedure at plea dispositions. (People v. Bell (1974), 17 Ill. App. 3d 1077, 309 N.E.2d 238.) The trial court must follow this rule, which leaves little, if any, room for indulgence in presumption. People v. Short (1972), 4 Ill. App. 3d 849, 281 N.E.2d 785. The substance of the requirement that the defendant be given an explanation regarding the possible penalty is that a defendant must understand his rights and the limits of his exposure to punishment. (People v. Spicer (1973), 10 Ill. App. 3d 390, 294 N.E.2d 72.) Where appropriate, an admonition concerning possible consecutive sentences is required under this rule. People v. Dye (1974), 23 Ill. App. 3d 431, 319 N.E.2d 541.  In the instant case, the defendant’s guilty plea must be deemed involuntary inasmuch as the plea and subsequent sentence were not preceded by adequate warnings to the defendant. For all the foregoing reasons, and in accord with the case law of this State, we vacate the sentence, vacate the plea, and remand this case to the circuit court of Tazewell County with directions that the defendant be allowed to plead anew. Vacated and remanded with directions. BARRY, J., concurs.